DETAILED ACTION
This office action is in response to communication filed on 8 February 2021.

Claims 18 – 34 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite retrieving business values, deriving intermediate values corresponding to business values, creating an intermediate table with values and dimension categories that are hierarchically related, deriving key performance indicator values corresponding to intermediate values, storing annotations associated with date dimension category, storing date range for which annotation should be displayed, and rending dashboard for display based on whether dates are consolidated. The dependent claims recite inputs possible to use and particulars of rendering a display.  The classification or annotation of data based on date range is particularly described as 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18, 22 – 24, 27 – 29, and 33 – 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. P.G. Pub. 2003/0236732 (hereinafter, Cimral) in view of U.S. P.G. Pub. 2007/0234198 (hereinafter, Tien).

Regarding claim 18, Cimral teaches a method for rendering a dashboard for display on a display device, the dashboard displaying a visualization of data points representing one or more key performance indicator values (¶ 76, “scorecard view is presented on one display, a selected annotation is presented on another display”), the method comprising: 
retrieving a plurality of business values from one or more business databases (¶ 24, “project data 102 are stored in tables 202 of a relational database, with each table storing a subset of the data (in columns) for a subset of the projects (in rows)”) (¶ 9, “The method/apparatus further includes generating one or more investment maps of the IT portfolios, using also the stored data, with each investment map showing at least where a subset of the IT portfolios stand on a number of performance metrics.”) (¶ 53, “Target values may be retrieved from a database, entered by a user, and the like. Column 408 of scorecard 400 shows status indicators.”); 
deriving a plurality of intermediate values, each intermediate value corresponding to at least one of the plurality of business values retrieved from the business database (¶ 24, “project data 102 are stored in tables 202 of a relational database, with each table storing a subset of the data (in columns) for a subset of the projects (in rows)”) (¶ 9, “The method/apparatus further includes generating one or more investment maps of the IT portfolios, using also the stored data, with each investment map showing at least where a subset of the IT portfolios stand on a number of performance metrics.”) (¶ 53, “Target values may be retrieved from a database, entered by a user, and the like. Column 408 of scorecard 400 shows status indicators.”);
creating an intermediate table, the intermediate table comprising: the plurality of intermediate values, and at least two dimension categories (¶ 24, “The data may be organized into the various tables in any one of a number of application dependent manner, taking into consideration the number projects, the number of performance metrics as well as other factors”) (¶ 23, “the performance metrics are key performance categories (KPC).  In one embodiment, these performance metrics (or KPC) include budget metrics, staffing metrics, project size and quality metrics, and progress metrics”) (note: this is more than two dimension categories).
Cimral at least suggests a time component in terms of a range of time in the display in graphs in Figure 3a depiction of a dashboard, but does not explicitly teach a second of the at least two dimension categories corresponding to a date dimension.  However, Tien teaches wherein a first and a second of the at least two date dimension categories are in a hierarchical relationship; wherein the hierarchical relationship comprises the first of the at least two date dimension categories encompassing the second of the at least two date dimension categories (¶ 55, “FIG. 5 illustrates a screenshot of another example scorecard with annotations emphasizing "bubble-up" capability of the annotations. According to some embodiments, a hierarchy representation may be stored for filter values. For example, time dimension may have day, week, month, quarter, or year values. An annotation entry for a specific time value may then be presented (depending on filtering parameters) in multiple time value selections. Similar hierarchical multidimensionality may be implemented for other parameters such as products, geographies, corporate structures, and the like.”) (Note: day, week, month, quarter or year values are types of date dimensions and year encompasses quarters which encompass months which encompass weeks which encompass days).
Cimral further teaches:
deriving the one or more key performance indicator values, each of the one or more key performance indicator values corresponding to at least one of the plurality of intermediate values (¶ 23, “the performance metrics are key performance categories (KPC).  In one embodiment, these performance metrics (or KPC) include budget metrics, staffing metrics, project size and quality metrics, and progress metrics”).
Tien teaches: 
storing a first annotation in an annotation database, the first annotation being associated with the first of the at least two date dimension categories; storing a date range for which the first annotation should be displayed; storing a second annotation in the annotation database, the second annotation being associated with the second of the at least two dimension categories; storing a date range for which the second annotation should be displayed, the date range for which the second annotation should be displayed being encompassed by the date range for which the first annotation should be displayed (¶ 52, “Third column 404 shows results for the same measures for the current measurement period. In one embodiment, the measurement period may include a month, a quarter, a tax year, a calendar year, and the like”) (¶ 55, “FIG. 5 illustrates a screenshot of another example scorecard with annotations emphasizing "bubble-up" capability of the annotations. According to some embodiments, a hierarchy representation may be stored for filter values. For example, time dimension may have day, week, month, quarter, or year values. An annotation entry for a specific time value may then be presented (depending on filtering parameters) in multiple time value selections. Similar hierarchical multidimensionality may be implemented for other parameters such as products, geographies, corporate structures, and the like.”); and 
rendering the dashboard for display on the display device, wherein in response to determining that data points being visualized are consolidated into the first of the at least two date dimension categories and that the date range stored for the first annotation corresponds to the date range for a first data point being visualized, the dashboard is rendered with the first and second annotations displayed in association with the first data point and without a displayed association with the second of the at least two data dimension categories (¶ 42, “annotations may be rolled-up across dimensions (row or columns) to be used in reporting scenarios (e.g. "Show me all comments for North America for a specific product and a specific time period")”) (¶ 43, “Other applications may be selected based on the report parameter, a subscriber request, or a user interface configuration. The user interface configuration may include a subscriber credential or a subscriber permission attribute.”) (Examiner note: this shows exclusion of any category, or any data, that the user does not wish to see) (¶ 62, “FIG. 6 illustrates report view presentation of an annotation based on a discussion thread.  Diagram 600 includes scorecard application UI 602 with scorecard 604 and report view UI 606 with annotation”) (see Fig. 6) (¶ 35, “the multi-dimensional nature of scorecard cube 314 enables storage, use, and presentation of data over multiple dimensions such as compound performance indicators for different geographic areas, organizational groups, or even for different time intervals”) (¶ 46, “Some of these attributes include frequency of data, unit of measure, trend type, weight, and other attributes. The frequency of data identifies how often the data is updated in the source database (cube). The frequency of data may include: Daily, Weekly, Monthly, Quarterly, and Annually.”) (Note: attaching a frequency of data of monthly, quarterly, etc. is equivalent to annotating with a date range.  A month represents a date range.), and wherein in response to determining that data points being visualized are consolidated into the second of the at least two date dimension categories and that the date range stored for the second annotation corresponds to the date range for a second data point being visualized, the dashboard is rendered with the second annotation displayed in association with the second data point, and with the first annotation displayed in association with data points falling within the first date range (¶ 42, “annotations may be rolled-up across dimensions (row or columns) to be used in reporting scenarios (e.g. "Show me all comments for North America for a specific product and a specific time period")”) (Note: the capability to show a date range also affords the ability to see other date ranges) (¶ 69, “Process 800 begins with operation 802, where a request to enter an annotation is received. Elements of a scorecard that can be annotated may be graphically indicated (e.g. distinct color, marker, etc.) in the scorecard presentation. A subscriber may indicate his/her request to add annotation by clicking on a marker, activating a button, and the like. In some embodiments, the subscriber may enter an annotation multi-dimensionally by filtering and/or clicking on a cell that represents a multi-dimensional value (For example, the Asian subsidiary in FIG. 5). Annotations may then be stored, indexed, ordered, or presented based on their dimensionality. Processing advances from operation 802 to decision operation 804.”) (Fig. 7 shows quarter 1 consolidated from weekly and daily reports that are “inside” the quarter date range). 
    It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data annotation and dashboard generation of Cimral with the date range annotation of a dashboard of Tien.  One of ordinary skill in the art would have been motivated to combine these teachings to ensure that time or date information is associated in the database with records that are of temporal nature. Any annotations that are time sensitive or important to be linked to a timeline would be improved by including that information in the table.

Regarding claim 22, Cimral and Tien teach the method of claim 18.  Tien teaches wherein rendering the dashboard with the first annotation displayed in association with data points falling within the first date range comprises depicting the first annotation on the dashboard with an indicator bracket connected to the first annotation, the indicator bracket encompassing date dimension category indicators for data points falling within the first date range (see at least Fig. 6 annotation displayed with data associated with date ranges and indicator bracket connecting) (¶ 63, “Scorecard application UI 602 is the scorecard presentation screen of a scorecard application. It presents example scorecard 604 for "Manufacturing Evaluation" for first quarter of 2005 (Q1-2005). Elements of scorecard 604 such as KPI's, objectives, columns, indicators, and the like have been described previously. One of the cells of scorecard 604 includes annotation 630, which represents a discussion thread associated with the cell.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data annotation and dashboard generation of Cimral with the date range annotation of a dashboard of Tien.  One of ordinary skill in the art would have been motivated to combine these teachings to ensure that time or date information is associated in the database with records that are of temporal nature. Any annotations that are time sensitive or important to be linked to a timeline would be improved by including that information in the table.

Regarding claim 23, Cimral and Tien teach the method of claim 18.  Cimral teaches further comprising storing the intermediate table in an intermediate table database (¶ 24, “project data 102 are stored in tables 202 of a relational database, with each table storing a subset of the data (in columns) for a subset of the projects (in rows). The data may be organized into the various tables in any one of a number of application dependent manner, taking into consideration the number projects, the number of performance metrics as well as other factors. In alternate embodiments, project data 102 may also be stored employing other data organization techniques, including but limited to flat files, hierarchical databases and the like.”).

Regarding claims 24 and 29, the claims recite substantially similar limitations to claim 18.  Cimral teaches the computing device comprising a processor and a memory and a computer readable storage medium both configured to execute instructions of modules as claimed additionally in claims 24 and 29 (¶ 41, “FIG. 7 illustrates a computer system suitable for use as either server 602 or computing devices 604-608 of FIG. 6 in accordance with one embodiment. As shown, computer system 700 includes one or more processors 702 (typically depending on whether it is used as server 602 or one of computing devices 604-608) and system memory 704.”) (claim 9, “An apparatus comprising: a storage medium having stored therein data”-).  Therefore, claims 24 and 29 are similarly rejected for the reasons set forth above with respect to claim 18.

Regarding claims 27 and 33, the claims recite substantially similar limitations to claim 22.  Therefore, claims 27 and 33 are similarly rejected for the reasons set forth above with respect to claim 22.

Regarding claims 28 and 34, the claims recite substantially similar limitations to claim 23.  Therefore, claims 28 and 34 are similarly rejected for the reasons set forth above with respect to claim 23.

Claims 19 – 20, 25 – 26, and 30 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cimral in view of Tien and further in view of U.S. P.G. Pub. 2009/0055724 (hereinafter, Van ham).

Regarding claim 19, Cimral and Tien teach method of claim 18, but do not explicitly teach wherein rendering the dashboard with the second annotation displayed in association with the second data point comprises rendering an annotation indicator beside the second data point and, in response to receiving user input associated with the annotation indicator, displaying the second annotation in a separate window displayed on the display device. However, this is taught by Van ham (¶ 36, “An example of the manner in which a user may annotate data visualization 200 may include, but is not limited to, the use of popup menu 202. For example, user 44 may "right click" the pointing device controlling onscreen pointer 154, resulting in server-side annotation process 10 rendering popup menu 202. Popup menu 202 may include a plurality of annotation choices examples of which may include but are not limited to "highlight" and "bold". User 44 may then select e.g., "bold" using onscreen pointer 154, resulting in server-side annotation process 10 bolding visualization data point 204 included within data visualization 200, wherein visualization data point 204 is associated with data point 156 included within data set 150).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data annotation and dashboard generation of Cimral with the annotation indicator with user input of Van ham.  One of ordinary skill in the art would have been motivated to combine these teachings to allow user interaction to customize various annotations through an input.  That customization and interaction with the dashboard makes this system more user friendly and interactive which will increase customer usage.

Regarding claim 20, Cimral, Tien, and Van ham teach the method of claim 19, Van ham teaches wherein the user input associated with the annotation indicator comprises clicking on the annotation indicator (¶ 36, “An example of the manner in which a user may annotate data visualization 200 may include, but is not limited to, the use of popup menu 202. For example, user 44 may "right click" the pointing device controlling onscreen pointer 154, resulting in server-side annotation process 10 rendering popup menu 202. Popup menu 202 may include a plurality of annotation choices examples of which may include but are not limited to "highlight" and "bold". User 44 may then select e.g., "bold" using onscreen pointer 154, resulting in server-side annotation process 10 bolding visualization data point 204 included within data visualization 200, wherein visualization data point 204 is associated with data point 156 included within data set 150).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data annotation and dashboard generation of Cimral with the annotation indicator with click input of Van ham.  One of ordinary skill in the art would have been motivated to combine these teachings to allow user interaction to customize various annotations through an input.  That customization and interaction with the dashboard makes this system more user friendly and interactive which will increase customer usage.

Regarding claims 25 and 30, the claims recite substantially similar limitations to claim 19.  Therefore, claims 25 and 30 are similarly rejected for the reasons set forth above with respect to claim 19.

Regarding claims 26 and 31, the claims recite substantially similar limitations to claim 20.  Therefore, claims 26 and 31 are similarly rejected for the reasons set forth above with respect to claim 20.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cimral in view of Tien and further in view of Van ham and further in view of U.S. P.G. Pub. 2011/0137917 (hereinafter, Boland).

Regarding claim 21, Cimral, Tien, and Van ham teach the method of claim 19.  None of these teaches indication of annotation through hovering.  However, Boland teaches wherein the user input associated with the annotation indicator comprises hovering over the annotation indicator (¶ 45, “the annotation 440 could be displayed by ` hovering` the mouse over a row that comprises the data item(s) with which the annotation is associated. The annotation 440 may be displayed in a dialogue box via other display means that is triggered via a mouse or menu function operation.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the data annotation and dashboard generation of Cimral with the annotation indicator with hovering of Boland.  One of ordinary skill in the art would have been motivated to combine these teachings to allow user interaction to customize various annotations through an input.  That customization and interaction with the dashboard makes this system more user friendly and interactive which will increase customer usage.

Regarding claim 32, the claim recites substantially similar limitations to claim 21.  Therefore, claim 32 is similarly rejected for the reasons set forth above with respect to claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623